DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “square shaped piece located under each corner” (claim 6) must be shown or the feature(s) canceled from the claim(s). Figure 9 shows a triangular shaped piece 41 under each corner. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the  “square shaped piece located under each corner” (page 5, lines 2-4) must be shown or the feature(s) canceled from the claim(s). Figure 9 shows a triangular shaped piece 41 under each corner.as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Figures 9 and 10 show the fastening means are made up of a square-shaped piece (41). See page 5, lines 2-4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrases “the rear support posterior” and “the layered substrate” lack antecedent basis.
	Regarding claim 3, the phrase ‘the frame” lacks antecedent basis.
	Regarding claim 7, the following phrases lack antecedent basis: “the snap-on connectors”; “the drillings of the rear panel”; “the drillings of the square-shaped pieces”; and “the splicing”.
	Regarding claim 8, the phrase “may be” renders the claim indefinite. It is unclear if the painting substrate is a cellulose or synthetic based film or digital printing or any other type of printing and acts as a hinge among the panels is part of the claimed structure. The claim does not positively recite the above limitations.
Regarding claim 8, in addition, it is unclear how the painting substrate acts as a hinge among the panels. It appears as if the “V” longitudinal grooves act as the hinge.
Regarding claim 8, the phrase "or any other type of printing " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or any other type of printing "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase “may be” renders the claim indefinite. It is unclear if the painting substrate comprising cellulose or synthetic based film with a printing is a part of the claimed structure. The claim does not positively recite the above limitations.
Regarding claim 10, the phase “the various panels” lack antecedent basis.
Regarding claim 11, the phrase “the layered substrate” lacks antecedent basis.
Regarding claim 12, the phrases “the shape of the layered substrate”, “the layered substrate”.
Regarding claim 13, the phrase “may be” renders the claim indefinite. It is unclear if the painting substrate is fastened to the foldable support using glue. The claim does not positively recite the above limitations.
Regarding claim 14, the phrase “may be” renders the claim indefinite. It is unclear if the painting substrates is fastened to the foldable support by using staples forming a perimeter on rear panels, once the foldable support is fully folded. The claim does not positively recite the above limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millman et al. (Millman), US Patent Application 20180213950 (US-provisional-application US 62452760, filed 20170131).
Regarding claim 1, Millman teaches an image display assembly and interlocking fastener. The assembly comprising: a foldable supporting structure (planar base 502); and a painting or printing substrate (image (not shown) attached to adhesive layer 506 of planar base, ¶0053), wherein said substrate (image) is a flexible layered piece with a front face and a rear face; the foldable supporting structure (502) is fully attached to the rear face, made up of a central panel (image side 504 of central segment 521), four side panels (first extension 522) forming a perimeter around the central panel (521) and four rear panels (second extension 524) interlocked to each of the side panels (522), wherein said panels are separated by "V" longitudinal grooves (v-groove 512) with an angle between 90°/100° which allows perpendicular folding of each of the panels, said display assembly including fastening means (fastening members 404) attached to the rear panels (524).

    PNG
    media_image1.png
    387
    481
    media_image1.png
    Greyscale

Regarding claim 2, Millman teaches the central panel (521) of the supporting structure (500) is quadrangular, has a front face (figure 5B), a rear face (510, figure 5A), and four edges with a bevel between 45° and 50° (see v-grooves 512, figure 5A and 5C), the central panel (521) is the rear support posterior of the layered substrate for painting or printing(image (not shown) attached to adhesive layer 506 of planar base, (¶0053, figure 5B and figure 6B) .
Regarding claim 3, Millman teaches the side panels are interlocked to each of the four edges of the central panel (521), are rectangular and make up the thickness of the frame, where each of the four edges has a bevel between 45° and 50°. (See figure 5C).

Regarding claim 4, Millman teaches said rear panels are rectangular with smaller sides, cut on a side in an angle between 45° and 50° and wherein the edges have a bevel between 45° and 50°, wherein the panels make up the rear edge of the supporting structure. (See figure 5C).
Regarding claim 5, Millman teaches said rear panels have drillings (544) interlocked to each of the smaller sides. (Figure 5A)
Regarding claim 8, Millman teaches said painting substrate (800) may be synthetic or natural fabric used as a base for painting or digital printing or any other type of printing and acts as a hinge among the panels. (¶0056).
Regarding claim 9, Millman teaches said painting substrate may be cellulose or synthetic based film with a printing. (See claim 11).
Regarding claim 10, Millman teaches the various panels making up the foldable supporting structure (502) may be made of a material selected from the group consisting of chipboard, plywood, plastic, cardboard, layered plate of molded expanded polystyrene. (¶0023).
Regarding claim 11, Millman teaches the layered substrate (image (not shown) attached to adhesive layer 506 of planar base, ¶0053) has the same width and length of the foldable supporting structure. (¶0056).
Regarding claim 12, Millman teaches the shape of the layered substrate (image (not shown) attached to adhesive layer 506 of planar base, ¶0053) for painting is quadrangular with some square cuts in each vertex, whose sides of the cut match the width of the side panels plus the width of the rear panels. (¶0056 and figure 8).
Regarding claim 13, Millman teaches the painting substrate (¶0056) may be fastened to the foldable support (502) by using glue (adhesive 506). Note: the painting substrate glued to the foldable support is not positively recited.
Regarding claim 14, Millman teaches the painting substrates may be fastened to the foldable support by using staples forming a perimeter on rear panels, once the foldable support is fully folded. (¶0002). Note: the painting substrate stapled to the foldable support is not positively recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lou, WO2015058504A1 in view of Millman et al. (Millman), US Patent Application 20180213950.
Regarding claim 1, Lou teaches folding type stretched frame painting. The frame painting comprising: a foldable supporting structure (202); and a painting or printing substrate (canvas 200), wherein said substrate (200) is a flexible layered piece with a front face and a rear face; the foldable supporting structure (202) is fully attached to the rear face, made up of a central panel (106), four side panels (104) forming a perimeter around the central panel (106) and four rear panels (103) interlocked to each of the side panels (106), wherein said panels are separated by fold lines (not labeled), said frame painting including fastening means (not labeled, figure 4) attached to the rear panels (103). 

    PNG
    media_image2.png
    346
    410
    media_image2.png
    Greyscale

Lou does not teach the fold lines being a V-shaped groove.
Millman teaches an image display assembly and interlocking fastener. The assembly comprising: a foldable supporting structure (planar base 502); and a painting or printing substrate (image (not shown) attached to adhesive layer 506 of planar base, ¶0053), wherein said substrate (image) is a flexible layered piece with a front face and a rear face; the foldable supporting structure (502) is fully attached to the rear face, made up of a central panel (image side 504 of central segment 521), four side panels (first extension 522) forming a perimeter around the central panel (521) and four rear panels (second extension 524) interlocked to each of the side panels (522), wherein said panels are separated by "V" longitudinal grooves (v-groove 512) with an angle between 90°/100° which allows perpendicular folding of each of the panels, said display assembly including fastening means (fastening members 404) attached to the rear panels (524).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the framed painting taught by Lou comprising V-shaped grooves as taught by Millman to as a conventional score line to facilitate folding of the base.
Regarding claim 6, Lou teaches the fastening means (not labeled) have a framing square-shaped piece located under each corner on the rear panels when the structure is folded, which has drillings and some snap-on connectors (412). (¶0052).
[AltContent: arrow][AltContent: textbox (Drilling with connector)][AltContent: arrow][AltContent: textbox (Fastener means)]
    PNG
    media_image3.png
    242
    336
    media_image3.png
    Greyscale

Regarding claim 7, Lou teaches the snap-on connectors are pins that are inserted in the drillings of the rear panels and the drillings of the square-shaped pieces form the splicing among the panels and the square- shaped piece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show a foldable picture/canvas frame: US-10765238-B2, US-20190261789-A1, US-20190248173-A1, US-9861215-B2, US-20130205631-A1, and US-20110016759-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631